Citation Nr: 1118949	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for ankylosing spondylitis and lumbar spine degenerative disc disease.  

2.  What evaluation is warranted for iritis from December 11, 2007?

3.  Entitlement to an effective date prior to December 11, 2007 for a 20 percent evaluation for ankylosing spondylitis and lumbar spine degenerative disc disease.

4.  Entitlement to an effective date prior to December 11, 2007 for the grant of service connection for iritis.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This decision increased the evaluation for ankylosing spondylitis and lumbar spine degenerative disc disease to 20 percent effective December 11, 2007; granted entitlement to service connection for iritis and assigned a noncompensable evaluation effective December 11, 2007; continued noncompensable evaluations for bilateral pes planus with plantar fasciitis, and bilateral hip sacroiliitis; and denied entitlement to individual unemployability.  

The Veteran subsequently submitted a notice of disagreement addressing the following issues: the evaluation of ankylosing spondylitis; the evaluation of iritis; and the effective date of the disability.  In February 2009, the evaluation for iritis was increased to 20 percent effective January 9, 2009.  The RO furnished a statement of the case on the identified issues in April 2009 and a supplemental statement of the case in July 2009.  In August 2009, the Veteran submitted a VA Form 9 indicating he was appealing only the evaluation of iritis.  Notwithstanding, in September and December 2009, the RO furnished supplemental statements of the case addressing all 3 issues.  In January 2010, the Veteran submitted additional VA Form 9 indicating that he was appealing all issues.  Regarding an earlier effective date for disability compensation, the Board has rephrased the issues as stated above.  

The Board acknowledges that the RO previously adjudicated the issue of entitlement to individual unemployability, but as discussed, that issue is not currently before the Board.  This issue, however, has been raised by recent evidence of record and is therefore referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Veteran submitted a letter from the Social Security Administration indicating that he was awarded disability benefits in March 2010.  Social Security determined that the Veteran had not engaged in substantial gainful activity since October 2007 and that he had severe impairments of ankylosing spondylosis and iritis.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the Veteran is receiving disability benefits for conditions currently on appeal, complete records should be requested from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2010).  

Evidence of record indicates that the Veteran receives VA medical treatment.  On review, VA medical records were last printed in January 2010.  Additional relevant records should be obtained.  38 C.F.R. § 3.159(c)(2).  

The Veteran most recently underwent a VA examination in August 2008 to assess the severity of ankylosing spondylitis; and in February 2009 to assess the severity of iritis.  Medical evidence shows continued complaints of and treatment related to these conditions, to include starting Remicade infusions in approximately June 2009.  Given the length of time since the previous examinations, as well as the Veteran's allegations of worsening disability, the Board finds that additional examinations are warranted.  See 38 C.F.R. § 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the evaluation for ankylosing spondylitis, the Veteran argues that his disability should be evaluated as rheumatoid arthritis.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5240, which specifically addresses ankylosing spondylitis.  Information set forth in the February 2009 Compensation & Pension Service Bulletin, however, indicates that when evaluating ankylosing spondylitis, the rater must determine whether it is an active process and if so, it should be evaluated under Diagnostic Code 5009, which directs that the disability be rated as rheumatoid arthritis under Diagnostic Code 5002.  On remand, the RO/AMC must consider whether the Veteran's disability should be evaluated as an active process.  

Finally, the effective date issues are deferred pending receipt of records from the Social Security Administration.  The Board notes that information received from Social Security may include additional VA records that could potentially establish entitlement to an earlier effective date for compensation.  See 38 C.F.R. §§ 3.157, 3.400(o)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant VA medical records for the period from January 2010 to the present.  All records obtained should be associated with the claims file. 

2.  The RO/AMC should request from the Social Security Administration all medical records upon which any award of benefits was based.  All records obtained and any responses received must be associated with the claims file.  
 
3.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current severity of his ankylosing spondylitis and lumbar spine degenerative disc disease.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected ankylosing spondylitis and lumbar spine degenerative disc disease.  The examiner is specifically requested to state whether the Veteran's ankylosing spondylitis is an "active process" as opposed to chronic residuals affecting the spine and any other joints.  A complete rationale for any opinions expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.

5.  The RO/AMC should also schedule the Veteran for a VA eye examination to determine the current severity of his iritis.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected iritis and any other ocular disability associated with ankylosing spondylitis.  A complete rationale for any opinions expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.

6.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
7.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 

8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to an evaluation greater than 20 percent for ankylosing spondylitis and lumbar spine degenerative disc disease; what evaluation is warranted for iritis from December 11, 2007; entitlement to an effective date prior to December 11, 2007 for a 20 percent evaluation for ankylosing spondylitis and lumbar spine degenerative disc disease; and entitlement to an effective date prior to December 11, 2007 for a grant of service connection for iritis.  All applicable laws and regulations should be considered.  The RO/AMC must also consider whether the Veteran's ankylosing spondylitis should be rated as an active process under Diagnostic Code 5002.  If the benefits sought on appeal remain denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



